DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on June 4, 2021.  In that response, claims 49, 51, 53, 54, 56, and 58 were amended and claims 50 and 55 were cancelled.  Claims 49, 51-54, and 56-58 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

The following rejection is maintained with modifications to address amendments to claims 49 and 54.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49, 51-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Culp (US 2014/0004099) as evidenced by (Density of aqueous solutions of organic substances as sugars and alcohols, The Engineering ToolBox, available at https://www.engineeringtoolbox.com/density-aqueous-solution-organic-sugar-alcohol-concentration-d_1954.html, accessed April 3, 2020). 
Regarding claims 49 and 51-53, Culp teaches emulsions comprising dodecafluoropentane having five carbon atoms and PEG-Telomer B (title; abstract; paras. 0064, 0067-70, 0072, 0095-0107). Culp teaches 2% w/v PFC, specifically dodecaperfluoropentane (DDFP), which contains Density of aqueous solutions of organic substances as sugars and alcohols, The Engineering ToolBox, available at https://www.engineeringtoolbox.com/density-aqueous-solution-organic-sugar-alcohol-concentration-d_1954.html, accessed April 3, 2020).  Therefore dodecaperfluoropentane is present at about 1.7% (20g / 1150 g) and PEG-Telomer B at about 0.26 %, which are within the ranges in claims 49, 52, 54, and 57.  
The nanoemulsions comprise a droplet “whose diameter, in general, exceeds approximately 100 nm” (para.0067), is about 250 nanometers (para.0074), or under 400 nm (paras.0106-07).  Culp does not expressly state that 99% of the particles have a diameter under 400 nm.  However the “initial average particle diameters” were under 400 nm and the “particle size remains stable at a diameter below 400 nm” (para. 0107) and therefore the particles would meet the recited limitation.  At the least such nanoemulsion compositions would have been prima facie obvious to one of ordinary skill in the art due to Culp’s express teachings.
Regarding claims 53 and 58, Culp teaches using perfluorohexanes (para.0064).

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. Applicant argues that Culp does not disclose a composition of a fluorocarbon nanoemulsion characterized by “a particle distribution wherein 99% of the particles ...have particle diameters of less than or equal to 400 nm”.  (Remarks, 11-12, June 4, 2021.)
initial average particle diameters” were under 400 nm and the “particle size remains stable” at that range (para. 0107) and therefore the particles would meet the recited limitations.  At the least such nanoemulsion compositions would have been prima facie obvious to one of ordinary skill in the art because Culp teaches “particle size remains stable at a diameter below 400 nm” (para. 0107) and therefore the particles would meet the recited limitation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49, 51-54, and 56-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 10, 15, 16, 19, 24, 25, 28, and 31-33 of copending Application No. 16/479589 (reference application) in view of Culp (US 2014/0004099). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to emulsions comprising a fluorocarbon having between 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive.  Applicant argues that amended claims 49 and 54, by reciting the particle diameter distribution, render the present claims patentably distinct.  (Remarks, 12, June 4, 2021.)
However it has been noted that Culp teaches nanoemulsion particles having mean diameters under 400 nm, and the skilled person would have understood that the particle distribution is 100 % under 400 nm.     
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615